Hill, C. J., (dissenting). Section 5, art. 16, of the Constitution exempts the following property from taxation: “Public property used exclusively for public purposes; churches used as such; cemeteries used exclusively as such; school buildings and apparatus; libraries and grounds used exclusively for school purposes, and buildings and grounds and materials used exclusively for public charity.” The General Assembly of 1883, declared as exempt from taxation the following property: “First. All public school houses and houses used exclusively for public worship, and the grounds attached to such buildings necessary for the proper occupancy, use and enjoyment of the same, and not leased or otherwise used with a view to profit.” Section 6887, Kirby’s Digest. If the Constitution be taken literally, only the church house would be exempt; but it has not been construed with that literalness, and it should not be. It was not the mere walls and roof, but the place of. religious meeting that was exempted. The Legislature, meeting within less than ten years after the Constitution was framed, placed that construction upon it by the enactment of the above section. If the Constitution be taken literally, this act would be unconstitutional, for it exempts the grounds attached to the building necessary for the proper use and enjoyment of the same, which are not leased or otherwise used with a view to profit, while the Constitution only exempts eo nomine the church. This was giving a reasonable interpretation to the constitutional exemption. If this construction be placed upon the constitutional provision, in my opinion the property here fell within the statutory description of “the grounds attached to such buildings necessary for the proper occupancy, use and enjoyment of the same, and not leased or otherwise used with a view to profit.” Therefore, I can not concur in the judgment.